Citation Nr: 0315076	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  96-47 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder manifested by complaints of headaches and loss of 
memory. 

2.  Entitlement to service connection for residuals of a 
fractured neck.

3.  Entitlement to service connection for residuals of burns 
of the elbow, back and cheek.

4.  Entitlement to service connection for miscarriage.

5.  Entitlement to an initial increased (compensable) 
evaluation for residuals of a fracture of the left distal 
fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty for training in the Army 
National Guard from October 25, 1982 to May 27, 1983, and 
from May 26, 1984 to June 9, 1984.

This issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions dating 
from March 1996.

In a June 2003 informal hearing presentation the veteran's 
representative raised the issue of entitlement to service 
connection for post-traumatic disorder (PTSD).  As this issue 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs Nos. 027304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides 'no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§ ] 5103(a)" and" 
not less than 30 days to respond to the notice," because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.

In an October 2002 letter, the RO notified the veteran that 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
she had only 30 days to submit evidence in support of her 
claim.  In this case, the RO's failure to issue a development 
letter consistent with the notice requirements of the VCAA 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Accordingly, this case must be remanded to the RO for 
consideration of additional due process requirements as a 
result of the enactment of the VCAA and its implementing 
regulations and to notify the veteran of the one year period 
within which to submit evidence in support of her claims on 
appeal.  Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003). 


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that she has one year to submit 
evidence.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

4.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for a dysthymic disorder 
manifested by complaints of headaches and 
loss of memory, residuals of a fractured 
neck, residuals of burns of the elbow, 
back and cheek, a miscarriage and 
entitlement to an initial increased 
(compensable) evaluation for residuals of 
a fracture of the left distal fibula with 
documentation of the consideration of 
38 C.F.R. § 3.321(b)(1) where applicable.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  No action is required of 
the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


